February 23, 2006

Peter Lieb

[OMITTED]

[OMITTED]

Re: Separation of Employment

Dear Peter:

This letter sets forth the terms and conditions relative to your separation from
your employment with Symbol Technologies, Inc, including its subsidiaries and
affiliated corporations, and their respective current and former directors,
officers, employees, agents and assigns (“Symbol” or “the Company”).

Your resignation from Symbol’s employ will be effective on the earlier of
(a) May 15, 2006 or (b) if elected by you, a date you designate before May 15,
2006 (the “Termination Date”). However, your status as an Executive Officer of
the Company terminated on February 22, 2006. Provided you execute and return
this Agreement to the Company on or before the close of business on March 16,
2006, the Company will provide you with the following:

1. During the period from the date of this Agreement through the earlier of the
Termination Date or March 31, 2006, you will continue as a regular Associate of
the Company with your normal employee benefits continuing, except that you will
not be eligible for any bonus for calendar year 2006.

2. Beginning on April 1, 2006, and continuing through your Termination Date (the
“on-call period”), you will be paid your current salary, payable in installments
coincident with the Company’s normal payroll cycles, less applicable taxes and
all other deductions as may be required by law or which have been previously
authorized. During this period, you will be considered an “on call” employee,
and you agree to make yourself reasonably available for telephone and in person
consultations with Company officials as required, although you will not be
reporting to the Company’s offices except as directed. You agree to diligently
perform all of your duties and responsibilities and to continue to serve the
Company in a fully professional and competent manner as required.

During the on-call period, you will not be eligible to participate in any of the
Company’s employee benefit plans, except that your coverage in the Company’s
group health insurance plan (dental, vision, and medical spending account only)
will continue at normal contribution rates for yourself and your eligible
dependents. Thereafter, should you not be covered under another group health
insurance plan, the Company will offer you the opportunity to continue as a
member of its group health insurance plan for up to eighteen (18) months at your
own expense in accordance with applicable federal law, i.e., COBRA. In addition,
during the on-call period, any deferral election you have made under the
Company’s deferred compensation plan will continue in effect.

During the on-call period, you will not accrue any vacation, will not be
eligible to participate in the Company’s 401k plan (and thus not be eligible for
any matching contributions), and you will not be eligible to participate in the
Company’s bonus plan or receive any Company contributions under any deferred
compensation program. However, your unvested stock options will continue to vest
during the on-call period and you will be eligible to exercise your vested
options through and including your Termination Date. You will no longer have the
use of the automobile that the Company provided for you and we acknowledge that
you returned that automobile to the Company on February 28, 2006. Until the
Termination Date, you will continue to be reimbursed for any Company related
expenses that you incur in accordance with the Company’s standard expense
reimbursement policies.

After the Termination Date, you will be entitled to receive distribution of your
vested benefits under the Company’s 401(k) and Deferred Compensation Plans in
accordance with the terms of the applicable Plan documents, except that Deferred
Compensation Program benefits will not be paid prior to six (6) months after the
Termination Date to the extent required by Section 409A of the Internal Revenue
Code.

Additionally, on May 15, 2006 you will be paid one year’s base salary and target
bonus, less applicable taxes and other required withholdings, and any other
deductions you have voluntarily authorized (“Termination Pay”). In addition, on
May 15, 2006 any unvested shares of LTIP restricted stock shall become fully
vested and all restrictions with respect to such shares of LTIP restricted stock
shall lapse. Should you choose to accelerate your Termination Date to a date
prior to May 15, 2006, provided you give the Company two (2) weeks’ advance
notice of termination, then your shares will vest and your Termination Pay will
be paid on the new Termination Date. If two (2) weeks’ notice is not provided,
vesting and payment of the Termination Pay will occur two (2) weeks after you
provide notice of termination, but in no event later than May 15, 2006.

Further, no later than May 15, or the new Termination Date, if two (2) weeks’
notice is provided, the Company will (1) pay you for all unused vacation time
that you have accrued through March 31, 2006; and (2) any Company matching
contributions not previously made with respect to your participation in the
Company’s 401k Plan during 2005 and during the period January 1, 2005 through
March 31, 2006 will be made following the Termination Date in accordance with
the terms of the Company’s 401k Plan.

The Company will notify Fidelity Investments no later than May 15, that you are
no longer subject to any trading restrictions effective as of the day following
the Termination Date. Should you choose to accelerate your Termination Date to a
date prior to May 15, 2006, provided you give the Company two (2) weeks’ notice
of termination, Fidelity Investments will be notified and you will be given
clearance authorizing trading on the date following your Termination Date.

In exchange for the Company providing you with the aforementioned payments, and
the other benefits set forth above, which you acknowledge represents good,
valuable and sufficient consideration to support your execution of this
Agreement, you hereby waive all claims against the Company and unconditionally
and irrevocably release and discharge the Company from liability for any claims
or damages that you have or may have against it, its current and former
directors, officers, employees, agents and assigns up to the moment that this
Agreement becomes fully executed, regardless of whether those claims are known
or unknown including, but not limited to, any claims for wages, severance
(except as specifically provided for herein), bonuses or benefits (except as
specifically provided for herein), or any other claims whatsoever arising during
or, in whole or in part, out of your employment relationship with the Company,
or violations of any federal, state or local fair employment statute, executive
order, ordinance, law or regulation, including Title VII of the Civil Rights
Act, the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act, the New York State Human Rights Law, or any other potentially
applicable employment or labor law, or any other rule of law or common law
including, but not limited to those concerning possible torts, express or
implied contract, the implied covenant of good faith and fair dealing, public
policy, or other obligations. Other than with respect to any rights to which you
may be entitled under the federal Age Discrimination in Employment Act, you also
agree not to initiate any administrative or legal action against the Company to
assert such claims. Moreover, to the extent any such action is brought by you or
on your behalf by any third party, you agree to waive all claims to monetary
relief or damages of any kind, including attorneys’ fees and costs. You
understand that the fact of this Agreement, and/or the agreement to pay or the
payment of the consideration described herein does not constitute an admission
by the Company that it has violated any such law or legal obligation. This
Agreement shall not affect any entitlements you may have to indemnification
pursuant to the By-Laws of the Company, under any liability policy that may be
maintained by the Company, and the laws of the State of Delaware. Nothing
contained in the Agreement shall preclude you from enforcing the terms of this
Agreement, should that ever be necessary.

You agree that you will not disclose, or cause to be disclosed in any way, any
confidential information or documents relating to your employment with the
Company, the operations of the Company, the terms of this Agreement, the facts
and circumstances underlying this Agreement or the fact that such Agreement
exists, except to your attorneys, accountants, and immediate family, and as
otherwise required by law. This provision should not be construed as preventing
you from discussing your employment with Symbol with any prospective employer
nor does it prevent you from disclosing (a) any information that is otherwise
publicly available otherwise than by reason of your breach, (b) any information
requested by the US Attorney’s Office, the Securities and Exchange Commission,
or Symbol’s court-appointed examiner, or (c) any information required to be
disclosed pursuant to legal process in any current or future litigation.
Further, you agree to continue to abide by the terms of the Company’s
Non-Disclosure Agreement, which you signed while an associate of the Company.
You also agree that you will not make any disparaging or derogatory remarks
about the Company, or its products or services; provided, however, that this
requirement shall not limit your ability to provide truthful testimony as
required by law or any judicial or administrative process or in response to an
inquiry by the US Attorney’s Office, the Securities and Exchange Commission, or
Symbol’s court-appointed examiner. In response to outside inquiries, the Company
will respond in accordance with its normal policy and will confirm only your
dates of employment and positions held.

Additionally, you agree that during the six (6) month period following your
Termination Date (the “Non-Compete Period”), you will not, directly or
indirectly, (i) engage in, manage, operate, control or supervise or participate
in the management, operation, control or supervision of any business or entity,
which is a Competitive Business of the Company; or (ii) have any ownership or
financial interest, directly or indirectly, in any Competitive Business, all
including, without limitation, as an individual, partner, shareholder (other
than as a shareholder of a publicly owned corporation), officer, director,
employee, principal, agent or consultant. For purposes of this Agreement,
Competitive Business shall be defined as (a) NCR Corporation and all
subsidiaries and other affiliates thereof; (b) any entity, including any
subsidiaries, parent entities or affiliate thereof, that, as of the Termination
Date, competes with any businesses of the Company. Notwithstanding the
foregoing, at any time during the Non-Compete Period, you may request in writing
to the Board that the Board consent to your direct or indirect engagement in,
ownership of equity interest in, or management or operation of (whether as a
director, officer, employee, agent, representative, security holder, consultant
or otherwise) any Competitive Business, which request the Board shall consider
in good faith based upon the Board’s reasonable determination of the potential
impact of your involvement in such Competitive Business on the Company and its
stockholders. If you believe that the Board would benefit from any additional
information or if you have any issues or questions regarding any action taken or
to be taken by the Board in connection with this section, then the Board and you
(along with any respective representatives) shall meet and discuss any such
issues or questions and you shall be permitted to present the Board with any
relevant information that you may deem appropriate and the Board and you shall
act in good faith to address all outstanding issues and questions while
protecting the interests of the Company and its stockholders.

Additionally, during the Non-Compete Period you will not call on any customer of
the Company for the purpose of soliciting and/or providing to such customer any
products or services similar to those sold or provided by the Company, nor will
you in any way, directly or indirectly, induce any customer of the Company to
cease doing business with the Company. Further you agree that during the
Non-Compete Period, you will not directly or indirectly, solicit, encourage, or
induce any of the Company’s other associates or consultants of the Company to
leave the Company’s employ, or to work for you or any Competitive Business of
the Company, or any other entity. You expressly acknowledge and agree that the
agreements and covenants set forth in the Non-Compete Period above are
reasonable. In the event, however, that any such agreement or covenant shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.

It is recognized and acknowledged by you that a breach of the Non-Compete Period
restrictive covenants set forth above will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the parties agree that in the event a party breaches
any of the above-referenced restrictive covenants the other party will be
entitled to specific performance and injunctive relief.

You further agree that you will reasonably cooperate fully with the Company at
mutually convenient times in connection with any existing or future internal or
external investigations which the Company is currently conducting, conducts in
the future, or in which it is currently or may become involved, and in any
existing or future litigation involving the Company, whether administrative,
civil, or criminal in nature, in which and to the extent such investigations
relate to the period of your employment with the Company and to which the
Company deems your cooperation necessary. Symbol will endeavor to provide you
with reasonable notice of the need for such cooperation and will limit the time
that may be required in this regard to reasonable periods. In addition, during
any such period when cooperation is necessary, Symbol will reimburse you for
reasonable out-of-pocket expenses you incur to comply with this Section.

You acknowledge that you have had more than twenty-one (21) days to consider the
terms of this Agreement. You also acknowledge that you were advised by Symbol to
discuss the terms of this Agreement with your attorneys prior to signing this
Agreement. Additionally, you acknowledge that the changes we have made to this
Agreement do not restart the running of this twenty-one (21) day period. You
further acknowledge that you are entering into this Agreement, freely,
knowingly, and voluntarily, with a full understanding of its terms and that you
will have seven (7) days to revoke this Agreement after executing the same by
notifying the undersigned in writing during this seven-day period.

In the event that any dispute arises between the Company and you regarding or
relating to this Agreement and/or any aspect of your employment relationship
with the Company, AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties
consent to resolve such dispute through mandatory arbitration in Suffolk County,
New York under the then prevailing rules of the Judicial Arbitration and
Mediation Services (“JAMS”), before a single arbitrator mutually agreed to by
the parties, or, if an arbitrator has not been agreed upon by the 60th day of
the demand for arbitration by either party, appointed by JAMS. The parties
hereby consent to the entry of judgment upon award rendered by the arbitrator in
any court of competent jurisdiction. Notwithstanding the foregoing, however,
should adequate grounds exist for seeking immediate injunctive or immediate
equitable relief, any party may seek and obtain such relief. The parties hereby
consent to the exclusive jurisdiction in the state and Federal courts of or in
the State of New York for purposes of seeking such injunctive or equitable
relief as set forth above. The parties acknowledge and agree that in connection
with any such arbitration and regardless of outcome (a) each party shall pay all
its own costs and expenses, including without limitation its own legal fees and
expenses, and (b) joint expenses shall be borne equally among the parties.
Notwithstanding the foregoing, the arbitrator may cause the losing party to pay
to the winning party (each as determined by the arbitrator consistent with its
decision on the merits of the arbitration) an amount equal to any reasonable
out-of-pocket costs and expenses incurred by the winning party with respect to
such arbitration (as may be equitably determined by the arbitrator).

Except as set forth herein, this constitutes the entire agreement between us
regarding the subject matter hereof. No inferences may be drawn from the
drafting history relating to this Agreement. To the extent that there may be any
conflict between the terms of this Agreement and any other agreement between you
and the Company, the terms of this Agreement shall control. This Agreement may
not be changed or altered, except by a writing signed by you and the Company.
This Agreement is entered into in the State of New York and the laws of the
State of New York will apply to any dispute concerning it, without regard to its
conflicts of law provisions. If any clause of this Agreement should ever be
determined to be unenforceable, it is agreed that this will not affect the
enforceability of any other clause or the remainder of this Agreement.

     
AGREED AND ACCEPTED:
  Sincerely,
/s/ Mary McLeod
Mary McLeod
Senior Vice President, Human Resources
Symbol Technologies, Inc.


By: /s/ Peter Lieb
  Date: March 9,2006
 
   

Peter Lieb

